PER CURIAM.
Youth Crime Watch of America, a private organization, appeals an agency action which eliminates its application from consideration for discretionary federal funding. The RFP (Request for Proposal) requires private local applicants to submit evidence that a request for local funding has been denied. Youth Crime Watch contends that as a private nonlocal agency, it was not obligated by law to present proof, along with its application, that a request for local funding had been denied. An examination of the eligibility section of the RFP shows clearly that local private agencies must present evidence of a denial of local funding. However, nowhere in the RFP’s eligibility section is there a requirement for a private nonlocal agency to submit evidence that a request for local funding has been denied.1
It is uncontroverted that Youth Crime Watch is not a local agency. Therefore, it is not obligated by the RFP or federal statute to prove, as a condition for applying for federal funds, that it has been denied local funding. For that reason, HRS’s action in eliminating Youth Crime Watch from any consideration for federal funding was arbitrary. See 6 C.J.S. Arbitrary n. 68 (1975) (arbitrary action is one which is decisive but not governed by fixed rule or standard). Our determination on the question presented is not an opinion on the merits of the appellant’s application.
Reversed and remanded.

. Z. Eligibility
1. Pursuant to Section 223(a)(10) of the JJDP Act, eligible applicants shall be restricted to:
a. Public or private not-for-profit agency. (Private-for-profit enti-ties are eligible, however, they must certify in the proposal that any project supported by JJDP funds will not produce a profit).
b. Units of general local governments.
c. A combination of general local governments.
2. Pursuant to 42 U.S.C. .Section 5633(a)(5)(b), local private agencies must submit evidence that they have requested and have been denied funding from any units of general local government or combinations thereof. Such evidence shall be either a certified copy of meeting minutes reflecting a request and denial of funds within the current budget cycle or a letter of denial of funds reflecting such action or a letter from a County Administrator or manager of a Municipality indicating the unavailability of funds. Failure to submit evidence of denial of local funding shall make the applicant ineligible for funding. Governmental Agencies are not required to comply with this requirement. [Original emphasis].